Citation Nr: 1622091	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a mood disorder with depressive features, to include anxiety disorder, for the period prior to February 4, 2015, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued the 30 percent disability rating for mood disorder with depressive features, to include anxiety disorder.  In February 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In March 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In July 2013, the Board remanded the claim on appeal to the RO, via the o Appeals Management Center (AMC) in Washington, DC, for  retrieval of outstanding records and a VA examination.  After accomplishing further action,  the AMC continued to deny a rating in excess of 30 percent (as reflected  in a September 2013 supplemental SOC e (SSOC)) and  returned to claim to the Board in October 2013. 

Following a February 4, 2015, VA examination that appears to have been requested sua sponte by the RO, a June 2015 rating decision issued by the RO increased the Veteran's disability rating to 50 percent, effective February 4, 2015.  As higher ratings before and after that date are assignable, and a veteran is presumed to seek the maximum, available benefit for a disability, the claim for a higher rating at each stage remains before the Board (as reflected on the title page).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38  (1993). 

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ)  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Manchester, New Hampshire dated from November 8, 2004 to November 29, 2010.  These records were obtained and associated with the Veteran's claims file on August 21, 2013.  However, the  June 2015 rating decision reflects that t the evidence then considered were treatment records from the Manchester VAMC,  dated  from November 5, 2004 through February 4, 2015; and the report of a February 4, 2015 VA examination.  While the examination report has been associated with the Veteran's VBMS  file, no VA treatment records dated since November 29, 2010 have been so associated.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to associate with the claims file obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since November 29, 2010 (to include records referenced in the June 2015 rating decision), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While this matter on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim for increased ratings should include consideration of whether any, or any further staged rating of the disability is  is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action to associate with the claims file all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since November 29, 2010 (to include records referenced in the June 2015 rating decision).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional  information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private(non-VA) medical records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, if additional evidence  not previously considered are received, adjudicate the claim for higher ratings on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is warranted).   

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


